Citation Nr: 1729080	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  11-19 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for postoperative residuals of breast reduction surgery, to include as secondary to service-connected chronic thoracolumbar strain.  

2.  Entitlement to service connection for dysfunctional uterine bleeding.  

3.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1988 to January 1992, including service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for postoperative residuals of breast reduction surgery (listed as status post breast reduction surgery, to include residual scarring), to include as secondary to service-connected chronic thoracolumbar strain.  

In October 2016, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The Board notes that the Veteran has appealed issues of entitlement to service connection for dysfunctional uterine bleeding and for entitlement to SMC based on loss of use of a creative organ.  In a March 2017 VA Form 9, the Veteran requested that she be scheduled for a Board videoconference hearing in regard to those issues.  The Board notes, however, that those issues have not yet been certified to the Board.  Additionally, it appears that the RO is in the process of scheduling the Veteran for her requested Board videoconference hearing.  In an April 2017 statement, the RO notified the Veteran that she had been placed on the list of persons wanting to appear for a Board videoconference hearing.  Thus, as those issues are not properly before the Board at this time, the RO should continue with development of those issues and then certify them to the Board.  

The issue of entitlement to service connection for postoperative residuals of breast reduction surgery, other than scar residuals, to include a neurological component is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The RO denied service connection for postoperative residuals of breast reduction surgery, to include as secondary to service-connected chronic thoracolumbar strain, in July 2007, and the Veteran did not appeal.  

2.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's postoperative scar residuals of breast reduction surgery are attributable to her service-connected chronic thoracolumbar strain.  


CONCLUSIONS OF LAW

1.  The July 2007 RO decision that denied entitlement to service connection for postoperative residuals of breast reduction surgery, to include as secondary to service-connected chronic thoracolumbar strain, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for postoperative residuals of breast reduction surgery, to include as secondary to service-connected thoracolumbar strain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

3.  The criteria for service connection for postoperative scar residuals of breast reduction surgery, as secondary to service-connected chronic thoracolumbar strain, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The RO initially denied service connection for postoperative residuals of breast reduction surgery, to include as secondary to service-connected chronic thoracolumbar strain, in April 2006.  In December 2006, the RO denied service connection for service connection for postoperative residuals of breast reduction surgery, to include as secondary to service-connected chronic thoracolumbar strain, on a de novo basis.  In July 2007, the RO again denied service connection for service connection for postoperative residuals of breast reduction surgery, to include as secondary to service-connected chronic thoracolumbar strain, on a de novo basis.  In September 2007, the Veteran submitted a notice of disagreement as to the July 2007 RO decision and a statement of the case was issued in October 2008.  The Veteran, however, did not submit a timely substantive appeal following the issuance of the statement of the case.  Thus, an appeal of the July 2007 RO decision was not perfected and it is final.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2016).  There was no new and material evidence received within one year of the July 2007 RO decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1367-68.  Therefore, the July 2007 RO decision was not appealed and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the July 2007 RO decision included the Veteran's service treatment records; post-service private treatment records; an October VA examination report; January 2006, May 2006, and December 2006 private statements from M. Wells, M.D.; July 2005 statements from Y. Yang, M.D., and the Veteran's own statements.  The RO initially denied service connection for postoperative residuals of breast reduction surgery (listed as residuals scars, status post breast reduction surgery, as secondary to chronic lumbar strain with degenerative arthritis) in April 2006 on the basis that the evidence did not show that the Veteran's postoperative residuals of breast reduction surgery were related to her service-connected condition of chronic lumbar strain with degenerative arthritis, and that there was no evidence of the disability during her military service.  The RO noted that the evidence showed that the Veteran underwent a breast reduction in order to reduce strain on her service-connected low back disability.  The RO reported that the Veteran had a repeat bilateral breast reduction to correct non-healing complications from her first surgery in December 2005.  The RO indicated that a breast reduction was not a disease or injury and that the Veteran's breast size did not result from a service-connected disability or from service.  The RO further related that that the Veteran did not submit any evidence showing that her service-connected low back disability aggravated her breasts and, thus, requiring a reduction in the size of her breasts.  

In December 2006, the RO denied service connection for postoperative residuals of breast reduction surgery (listed as status post breast reduction surgery, to include residual scarring, as secondary to service-connected chronic lumbar strain with degenerative arthritis) on the basis that there was no competent medical evidence to show that the Veteran's breast reduction surgery, or enlarged breasts, were secondary to, due to, caused by, a result of, or permanently aggravated by, her service-connected low back disability.  The RO noted that the Veteran's service treatment records show no complaint, treatment, or diagnosis of any disease or disability of the breasts, or any hypertrophy or abnormal enlargement of the breasts during her active military service and that, therefore, service connection was not warranted on a direct basis.  The RO reported that a May 2006 statement from Dr. Wells indicated that the Veteran required a breast reduction to reduce back pain, as the size of her breasts were causing increased back pain.  The RO also stated that an October 2006 examination for VA purposes relates a diagnosis of bilateral breast reduction surgery with residual scars, tenderness, and pain, along with a history of a post-operative wound infection and non-healing.  The RO related that although the Veteran's enlarged breasts may have caused increased back pain, as noted by Dr. Wells, such did not establish entitlement to secondary service connection.  The RO indicated that the evidence would have to show that the service-connected lumbar strain with degenerative arthritis caused the Veteran's breast enlargement, or aggravated her breast enlargement, and that neither had been demonstrated, and thus, service connection remained denied on a secondary basis.  

In July 2007, the RO denied service connection for postoperative residuals of breast reduction surgery (listed status post breast reduction surgery, to include residual scarring, as secondary to service-connected chronic lumbar strain with degenerative arthritis) on the basis that the Veteran's residuals of a mammoplasty were not present during service and were not caused by her service-connected chronic lumbar strain with degenerative arthritis.  The RO noted that private treatment reports show that Dr. Kang felt that a reduction mammoplasty would help relieve the chronic pain in the Veteran's thoracic spine.  The RO reported that in a September 2002 statement, Dr. Kang indicated that the Veteran complained of mid-back or thoracic pain.  The RO stated that the Veteran was not service-connected for her mid-back or thoracic spine.  It was noted that in July 2005, Dr. Kang indicated that the Veteran underwent breast reduction in June 2005, and that she was improved in terms of her thoracic spine, but that her lumbar spine area pain persisted.  The RO stated in another July 2005 statement, Dr. Kang indicated that the Veteran underwent a breast reduction in order to release some of the pain associated with her service-connected chronic lumbar strain with degenerative arthritis.  

The RO further noted that the claims file included postoperative medical statements from Dr. Wells showing that he felt that the reduction mammoplasty helped relieve the chronic pain in the thoracic and cervical spine.  The RO indicated that in a May 2006 statement, Dr. Wells stated that the Veteran had a long history of thoracic and cervical back pain of long standing duration and that breast reduction was necessary because of her back condition.  The RO found that Dr. Wells did not even mention the service-connected disorder, and that the Veteran was not service-connected for her thoracic spine or cervical spine.  The RO related that Dr. Wells submitted a medical statement in December 2006, which reiterated his contention that the Veteran's macromastia exacerbated her back pain, and that once the size of her breasts were reduced, the size of the reduction helped alleviate her back pain.  The RO indicated that Dr. Wells was just reiterating his previous contention, and that he was referring to her thoracic and cervical spine which were not service-connected.  

The evidence received since the July 2007 RO decision includes additional post-service private treatment records; VA treatment records; VA examination reports; a September 2007 statement from Dr. Kang; February 2009 and March 2010 statements from Dr. Wells; an August 2011 statement from K. W. Saul, D.O.; and statements and testimony from the Veteran.  

A September 2007 statement from Dr. Kang indicates that it was his medical opinion that the residuals of the Veteran's breast reduction surgery should be deemed as secondary to her service-connected lumbar condition due to the fact that the reduction was medically necessary to help relieve the pain of her service-connected lumbar condition.  

A February 2009 statement from Dr. Wells indicates that the Veteran underwent a bilateral breast reduction procedure in 2005.  Dr. Wells stated that the primary indication for her breast reduction was both lumbar and thoracic pain.  Dr. Wells maintained that there was, apparently, a miscommunication from his office regarding the part of the spine that was involved, and that it was both the lumbar and thoracic spine.  

A March 2010 statement from Dr. Wells notes that the Veteran underwent her initial breast reduction procedure in 2005.  It was noted that the Veteran had macromastia and was complaining of back pain at that time.  Dr. Wells stated that the Veteran was certainly symptomatically improved following her bilateral breast reduction surgery.  The Wells commented that in his opinion, the weight of the Veteran's breasts did contribute to her thoracolumbar strain.  

An August 2011 statement from Dr. Saul notes that the Veteran was first seen by him in December 2008 as a new patient reporting a history of lumbar degenerative disc disease and osteoarthritis of the right knee.  Dr. Saul stated that the Veteran's previous surgeries included a breast reduction in 2005 and that she reported that she had severe pain caused by gynecomastia.  It was noted that the Veteran reported that the breast surgery relieved the pain.  Dr. Saul indicated that the Veteran stated that she had marked relief of her back pain due to the relief her marked gynecomastia.  Dr. Saul stated that old records were reviewed and that the Veteran reported that she had back pain in April 2002 and she was treated by Dr. Kang with anti-inflammatories and physical therapy.  It was noted that Dr. Wells, a plastic surgeon, indicated an initial breast reduction in 2005 due to macromastia.  Dr. Saul maintained that the Veteran was certainly symptomatically improved following her bilateral breast reduction surgery and that, in his opinion, her breasts did contribute to her thoracolumbar back pain.  It was noted that the primary indication from Dr. Wells was for lumbar and thoracic pain.  

In summary, Dr. Saul indicated that he was in agreement that surgery was appropriate due to the Veteran's long history of back pain, and that the size of her breasts were aggravating and causing her back pain.  Dr. Saul stated that such procedure was necessary in order to relieve the pain.  

The Board observes that the July 2007 RO decision found that there was no competent evidence relating the Veteran's postoperative residuals of breast reduction surgery, to her period of service, or to her service-connected chronic thoracolumbar strain (then listed as chronic lumbar strain with degenerative arthritis).  The Board notes that the September 2007 statement from Dr. Kang specifically indicates that the residuals of the Veteran's breast reduction surgery should be deemed as secondary to her service-connected lumbar condition due to the fact that the reduction was medically necessary to help relieve the pain of her service-connected lumbar condition.  Additionally, the February 2009 statement from Dr. Wells maintained that the primary indication for the Veteran's breast reduction was both lumbar and thoracic pain.  Further, in his March 2010 statement, Dr. Wells commented that in his opinion, the weight of the Veteran's breasts did contribute to her thoracolumbar strain.  The Board also observes in an August 2011 statement, Dr. Saul indicated that he was in agreement that surgery was appropriate due to the Veteran's long history of back pain, and that the size of her breasts were aggravating and causing her back pain.  The Board observes that Dr. Kang, Dr. Wells, and Dr. Saul all clearly indicated a relationship between the Veteran's postoperative residuals of breast reduction surgery and her service-connected chronic thoracolumbar strain.  The evidence will be considered credible for the purposes of determining whether new and material evidence has been received.  

The Board finds that the September 2007 statement from Dr. Kang; the February 2009 and March 2010 statements from Dr. Wells; and the August 2011 statement from Dr. Saul, are evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show a postoperative residuals of breast reduction surgery, stemming from the Veteran's period of service, or, for that matter, from a service-connected disability (in this case chronic thoracolumbar strain).  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that the evidence received since the July 2007 RO decision is new and material, and that reopening the claim is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran is service-connected for chronic thoracolumbar strain.  She is also service-connected for irritable bowel syndrome; a lateral meniscus tear of the right knee, with degenerative arthritis; a scar on the right ankle; and for bilateral plantar fasciitis.  

The Veteran contends that she has postoperative residuals of breast reduction surgery that are related to service, or, more specifically, that are related to her service-connected chronic thoracolumbar strain.  She specifically maintains that she has submitted numerous statements from physicians explaining the reasons for her breast reduction surgery and how such surgery was related to her service-connected chronic thoracolumbar strain.  She reports that her breast reduction surgery was necessary in order to relieve some of the pain associated with her service-connected chronic thoracolumbar strain.  

The Veteran's service treatment records do not show treatment for breast problems and/or for breast reduction surgery.  Such records do show treatment for back problems.  

Post-service private and VA treatment records show that the Veteran underwent breast reduction surgery and that she has been treated for postoperative residuals of breast reduction surgery.  

For example, an October 2006 VA examination report notes that the Veteran was in the Army from 1988 to 1992.  The Veteran reported that she underwent bilateral breast reduction surgery, initially in June 2005, but that she developed complications from the surgical incision with non-healing wound infections and non-healing scars.  She stated that she underwent a repeat surgery in December 2005.  The Veteran indicated that she currently had numbness and tingling over the left breast and the scar underneath the left breast.  She maintained that she also noticed a mass underneath the left areola.  The Veteran reported that she had tenderness, even on light touch, over the right breast and the scars related to the right breast reduction surgery.  

The assessment was bilateral breast reduction surgery with residual scars, with residual tenderness and pain, with a history of postoperative wound infections and non-healing.  The examiner indicated that the Veteran currently had a residual small portion scar on the right side, which was non-healing, and scar tissue on the left side underneath the areola, with paresthesias on the left side.  

The Board notes that there are numerous statements from private physicians addressing the etiology of the Veteran's postoperative residuals of breast reduction surgery.  

A July 2005 statement from Dr. Kang notes that he had examined the Veteran on March 2005 for her thoracic and lumbar spine sprain and strain, as well as degenerative joint disease.  Dr. Kang stated that the Veteran underwent breast reduction surgery in June 2005.  Dr. Kang indicated that he had examined the Veteran and that she had improved in terms of her thoracic spine, but that her lumbar spine area of pain persisted due to the location of her service-connected lumbar condition.  

In another July 2005 statement, Dr. Kang indicates that the Veteran underwent breast reduction surgery in June 2005 in order to release some of the pain associated with her service-connected back condition.  

A May 2006 statement from Dr. Wells notes that the Veteran presented to his office with a long history of thoracic and cervical back pain of long standing duration, which had been amenable to physical therapy and anti-inflammatory agents.  Dr. Wells stated that breast reduction surgery was necessary because of the Veteran's back condition.  Dr. Wells related that the size of the Veteran's breasts was aggravating her back condition and that the procedure was necessary in order to relieve some of the pain.  

A December 2006 statement from Dr. Wells notes that the purpose of his correspondence was to reiterate his previous contention that the Veteran's macromastia exacerbated her back pain.  Dr. Wells maintained that once the Veteran's breasts were reduced, the size of her reduction helped alleviate her back pain.  Dr. Wells commented that, in his opinion, there was a direct correlation between the size of the Veteran's breasts and the degree of her back pain.  

A September 2007 statement from Dr. Kang indicates that it was his medical opinion that the residuals of the Veteran's breast reduction surgery should be deemed as secondary to her service-connected lumbar condition due to the fact that the reduction was medically necessary to help relieve the pain of her service-connected lumbar condition.  

A February 2009 statement from Dr. Wells indicates that the Veteran underwent a bilateral breast reduction procedure in 2005.  Dr. Wells stated that the primary indication for her breast reduction was both lumbar and thoracic pain.  Dr. Wells maintained that there was, apparently, a miscommunication from his office regarding the part of the spine that was involved, and that it was both the lumbar and thoracic spine.  

A March 2010 statement from Dr. Wells notes that the Veteran underwent her initial breast reduction procedure in 2005.  It was noted that the Veteran had macromastia and was complaining of back pain at that time.  Dr. Wells stated that the Veteran was certainly symptomatically improved following her bilateral breast reduction surgery.  The Wells commented that in his opinion, the weight of the Veteran's breasts did contribute to her thoracolumbar strain.  

An August 2011 statement from Dr. Saul notes that the Veteran was first seen by him in December 2008 as a new patient reporting a history of lumbar degenerative disc disease and osteoarthritis of the right knee.  Dr. Saul reported that the Veteran's previous surgeries included a breast reduction in 2005 and that she reported that she had severe pain caused by gynecomastia.  It was noted that the Veteran reported that the breast surgery relieved the pain.  Dr. Saul indicated that the Veteran stated that she had marked relief of her back pain due to the relief her marked gynecomastia.  Dr. Saul stated that old records were reviewed and that the Veteran reported that she had back pain in April 2002 and she was treated by Dr. Kang with anti-inflammatories and physical therapy.  It was noted that Dr. Wells, a plastic surgeon, reported an initial breast reduction in 2005 due to macromastia.  Dr. Saul maintained that the Veteran was certainly symptomatically improved following her bilateral breast reduction surgery and that, in his opinion, her breasts did contribute to her thoracolumbar back pain.  It was noted that the primary indication from Dr. Wells was for lumbar and thoracic pain.  

In summary, Dr. Saul indicated that he was in agreement that surgery was appropriate due to the Veteran's long history of back pain, and that the size of her breasts were aggravating and causing her back pain.  Dr. Saul stated that such procedure was necessary in order to relieve the pain.  

The Board observes that the above statements from Dr. Kang, Dr. Wells, and Dr. Saul, all indicate, to varying degrees, a relationship between the Veteran's postoperative scar residuals of breast reduction surgery and her service-connected chronic thoracolumbar strain.  In fact, in September 2007 statement, Dr. Kang specifically indicated that it was his medical opinion that the residuals of the Veteran's breast reduction surgery should be deemed as secondary to her service-connected lumbar condition due to the fact that the reduction was medically necessary to help relieve the pain of her service-connected lumbar condition.  The Board notes that there are no negative opinions of record as to the etiology of the Veteran's postoperative scar residuals of breast reduction surgery.  The Board observes, however, that there are actually no opinions of record as to the etiology of any postoperative residuals of breast reduction surgery, other than scar residuals, to include any neurological component.  

Therefore, based on the totality of the evidence, to include the positive opinions discussed above, the Board finds that the Veteran's current postoperative scar residuals of breast reduction surgery, are due, at least in part, to her service-connected chronic thoracolumbar strain.  The evidence is at least in equipoise on this point, and thus the Veteran is to be given the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  In light of the evidence of record, the Board cannot conclude that the preponderance of the evidence is against granting service connection for postoperative scar residuals of breast reduction surgery, on a secondary basis.  The Board thus finds that the Veteran's postoperative scar residuals of breast reduction surgery, are due to or the result of his service-connected chronic thoracolumbar strain.  As such, secondary service connection is warranted.  See 38 C.F.R. § 3.310.  As the Board has granted secondary service connection it need not address direct service connection, or any other theories for service connection, in this matter.  The issue of entitlement to service connection for postoperative residuals of breast reduction surgery, other than scar residuals, to include a neurological component, will be addressed in the remand section.  


ORDER

New and material evidence to reopen the claim for entitlement to service connection for postoperative residuals of breast reduction surgery, to include as secondary to service-connected chronic thoracolumbar strain, has been received; to this limited extent, the appeal is granted.  

Service connection for postoperative scar residuals of breast reduction surgery, as secondary to service-connected chronic thoracolumbar strain, is granted.  


REMAND

The remaining issue on appeal is entitlement to service connection for postoperative residuals of breast reduction surgery, other than scar residuals, to include a neurological component.  As discussed above, the Board has granted service connection for postoperative scar residuals of breast reduction surgery.  Given this change in circumstances, and to accord the Veteran due process, the RO should adjudicate the issue of entitlement to service connection for postoperative residuals of breast reduction surgery, other than scar residuals, to include a neurological component.  

The Veteran is now service-connected for postoperative scar residuals of breast reduction surgery.  She is also service-connected for chronic thoracolumbar strain; irritable bowel syndrome; a lateral meniscus tear of the right knee, with degenerative arthritis; a scar on the right ankle; and for bilateral plantar fasciitis.  

The Veteran contends that she has postoperative residuals of breast reduction surgery, other than scar residuals, to a neurological component, that are related to service, or more specifically, that are related to her service-connected chronic thoracolumbar strain, and her now service-connected postoperative residuals of breast reduction surgery.  

Post-service private and VA treatment records, including an examination report, do show treatment for possible neurological symptoms that may be associated with her postoperative scar residuals of breast reduction surgery.  

For example, an October 2006 VA examination report relates an assessment of bilateral breast reduction surgery with residual scars, with residual tenderness and pain, with a history of postoperative wound infections and non-healing.  The examiner indicated that the Veteran currently had a residual small portion scar on the right side, which was non-healing, and scar tissue on the left side underneath the areola, with paresthesias on the left side.  

Additionally, a February 2013 VA treatment report notes, as to the Veteran's breasts, that she had bilateral inferior scarring with dysesthesias secondary to a prior reduction, with no palpable mass.  The examiner also indicated that the Veteran declined a traditional mammogram due to dysthesias with scarring from a previous reduction.  

The Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to her claim for service connection for postoperative residuals of breast reduction surgery, other than scar residuals, to include a neurological component.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated her for postoperative residuals of breast reduction surgery, other than scar residuals, to include a neurological component, since February 2016.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise her that she may obtain and submit those records herself.  

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service symptomatology regarding her claimed postoperative residuals of breast reduction surgery, other than scar residuals, to include a neurological component.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Schedule the Veteran for an appropriate VA examination to determine the onset and etiology of her claimed postoperative residuals of breast reduction surgery, other than scar residuals, to specifically include a neurological component.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current postoperative residuals of breasts reduction surgery, other than scar residuals, to specifically include any neurological component.  

The examiner must then opine as to whether it is as at least as likely as not that any currently diagnosed postoperative residuals of breast reduction surgery, other than scar residuals, to include any neurological component, are related to and/or had their onset during her period of service.  

The examiner must further opine as to whether the Veteran's service-connected postoperative scar residuals of breast reduction surgery and/or chronic thoracolumbar strain caused or aggravated any currently diagnosed postoperative residuals of breast reduction surgery, other than scar residuals, to include a neurological component.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed postoperative residuals of breast reduction surgery, other than scar residuals, to include a neurological component, by the Veteran's service-connected postoperative scar residuals of breast reduction surgery and/or chronic thoracolumbar strain, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed postoperative residuals of breast reduction surgery, other than scar residuals, to include a neurological component.  

4.  Then readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


